Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED. BAYHILL CAPITAL CORPORATION UNSECURED CONVERTIBLE PROMISSORY NOTE $[] , 2008 Note Number: FOR VALUE RECEIVED, BayHill Capital Corporation, a Delaware corporation (the  Company ) promises to pay to [] ( Purchaser ), or its registered assigns, in lawful money of the United States of America the principal sum of [] Dollars ($[]), or such lesser amount as shall equal the outstanding principal amount hereof, together with interest from the date of this Unsecured Convertible Promissory Note (this  Note ) on the unpaid compounded principal balance and accrued but unpaid interest at a rate equal to twelve percent (12%) per annum, compounded at the end of the Companys fiscal year, computed on the basis of the actual number of days elapsed and a year of 365 days. All unpaid principal, together with any then unpaid and accrued interest and other amounts payable hereunder, shall be due and payable on the earlier of (i) June 30, 2009 (the  Maturity Date ), or (ii) when, upon or after the occurrence of an Event of Default (as defined below), such amounts are declared due and payable by Purchaser or made automatically due and payable in accordance with the terms hereof. This Note is issued pursuant to the Purchase Agreement, dated as of , 2008 (as amended, modified or supplemented, the  Purchase Agreement ) between the Company and Purchaser. The following is a statement of the rights of Purchaser and the conditions to which this Note is subject, and to which Purchaser, by the acceptance of this Note, agrees: 1. Definitions . As used in this Note, the following capitalized terms have the followingmeanings: (a) 
